Order entered May 29, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00376-CR

                                JOE HENRY MACK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-80956-2013

                                           ORDER
       The Court has before it appellant’s pro se motion to proceed in forma pauperis and to

obtain a copy of the record and exhibits. The clerk’s and reporter’s records have been filed with

this Court. So, it appears appellant, who is representing himself, is seeking a copy of the record

to allow him to prepare his brief.

       The record reflects that although appellant was given credit for the time served and has

completed the sentence imposed by the trial court in the above case, he was returned to prison on

a parole violation.

       Accordingly, this Court ORDERS the Collin County Clerk and court reporter Marigay

Black, to send copies of the clerk’s and reporter’s records to appellant at the East Texas

Treatment Facility, P.O. Box 8000, Henderson, Texas 75653-8000. We further ORDER the
Collin County Clerk and Ms. Black to file, within FIFTEEN DAYS of the date of this order,

written verification that they have sent copies of the record to appellant.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Barnett Walker, Presiding Judge, County Court at Law No. 2; the Collin County

Clerk; and Marigay Black, official court reporter, County Court at Law No. 2.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Joe Henry

Mack, No. 671331, East Texas Treatment Facility, P.O. Box 8000, Henderson, Texas 75653-

8000.



                                                      /s/     DAVID EVANS
                                                              JUSTICE